                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CECILIA PERRY, as Plaintiff Ad Litem for             )
Christina Brooks, and D.B., D.B., D.B., and D.B.,    )
by and through their Next Friend,                    )
CECILIA PERRY, on behalf of all                      )
beneficiaries pursuant to Section 537.080,           )
Mo. Rev. Stat.,                                      )
                                                     )
               Plaintiff,                            )
       v.                                            )              No. 4:17CV981 RLW
                                                     )
THE CITY OF ST. LOUIS, et al.,                       )
                                                     )
               Defendants.                           )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the Motion for Clarity of the Court’s Ruling and

Motion to Reconsider the Denial of the Motion for Summary Judgment Filed by Defendant Kent

Menning. (“Motion,” ECF No. 151)

       The Court grants the Motion, in part, as to the request for clarity. The Court included a

qualified immunity analysis concerning Menning in its July 1, 2019 Memorandum and Order

because the parties had fully briefed the issue. No ambiguity was intended. As the parties have

conceded, and the Court has repeatedly noted, the only claim Plaintiff has asserted against

Menning is common law negligence. (ECF No. 143, at 1 n.2; ECF No. 148, at 6)

       Menning asks the Court to reconsider its ruling that he was not entitled to summary

judgment. Menning has not offered a good reason for the Court to reconsider its denial. As the

Court explained in its July 1, 2019 Memorandum and Order, the Court must view the facts in the

light most favorable to the nonmoving party, and all justifiable inferences are to be drawn in her

favor. Celotex Corp. v. Citrate, 477 U.S. 317, 331 (1986). The Court’s function at the summary
judgment stage is not to weigh the evidence but to determine whether there is a genuine issue for

trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “Credibility determinations,

the weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge.” Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir.

2011) (emphasis added) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150

(2000)).

       Here, Menning has forcefully maintained he recalls his interactions regarding the

decedent, DeJuan Brison, and denies that Jermanda Adams informed him that Brison was on

“close observation” at the time of his transfer or had recently been on full suicide watch.

(Menning Dep. 68: 17-69:6; 71: 19-72:24) Adams, despite admitting to not remembering her

interactions with Brison, nevertheless testified that she would have orally informed Menning that

Brison was on close observation if Brison was on a crisis watch status at the time of his transfer.

(Adams Dep. 7: 18-8: l; 45:22-48: 16) This dispute is a credibility determination that the Court

cannot make at the summary judgment stage. Consequently, the Court reaffirms that this

decision is properly for a jury to decide and denies the motion for reconsideration.

       Accordingly,

       IT IS HEREBY ORDERED that the Motion for Clarity of the Court’s Ruling and

Motion to Reconsider the Denial of the Motion for Summary Judgment Filed by Defendant Kent

Menning (ECF No. 151) is GRANTED in part and DENIED in part.

Dated this 15th day of July, 2019.




                                                      _________________________________
                                                      RONNIE L. WHITE
                                                      UNITED STATES DISTRICT JUDGE



                                                -2-
